


Exhibit 10.15.17

 

Amended Adelphia Communications Corporation

 

2005 Short-Term Incentive Plan

 


1.                                      PURPOSE


 

The purpose of the Adelphia Communications Corporation 2005 Short-Term Incentive
Plan (the “STIP”) is to attract, retain and motivate highly-qualified employees
by providing appropriate short-term incentive awards that link each employee’s
compensation to the business objectives of Adelphia Communications Corporation
(the “Company”).  By placing a portion of the employee’s compensation at risk,
the Company can reward performance based on the satisfaction of Company and
individual performance goals.

 


2.                                      EFFECTIVE DATE


 

The effective date of the STIP is January 1, 2005.  No awards will be granted or
paid under the STIP with respect to any plan year other than the plan year
beginning January 1, 2005 and ending December 31, 2005.

 


3.                                      ELIGIBILITY AND PARTICIPATION


 


A.                                            EXCEPT AS PROVIDED IN
SECTION 3(B), COMPANY EMPLOYEES AT THE GENERAL MANAGER LEVEL (WHO LEAD THE
OPERATIONS OF A LOCAL SYSTEM OR SYSTEMS) OR HOLD A HIGHER POSITION OR TITLE WITH
THE COMPANY ARE GENERALLY ELIGIBLE TO PARTICIPATE IN THE STIP.  EMPLOYEES MUST
BE NOTIFIED IN WRITING BY THE CHIEF EXECUTIVE OFFICER OR THE PRESIDENT OF THE
COMPANY TO BE ELIGIBLE TO RECEIVE AN AWARD UNDER THE STIP.


 


B.                                            THE FOLLOWING EMPLOYEES ARE NOT
ELIGIBLE TO PARTICIPATE IN THE STIP:


 


I.                                         EMPLOYEES ON A SALES COMMISSION PLAN
OR SALES INCENTIVE PLAN;


 


II.                                     TEMPORARY, TERM AND LEASED EMPLOYEES,
CONTRACT WORKERS AND INTERNS; OR


 


III.                                 EMPLOYEES NOT ON THE COMPANY PAYROLL ON THE
DATE THAT STIP AWARDS ARE PAID.


 


C.                                            ELIGIBLE EMPLOYEES WHO ARE ON THE
COMPANY PAYROLL OR SERVING IN AN ELIGIBLE POSITION FOR ONLY A PORTION OF 2005 OR
FOR WHOM THE STIP IS EFFECTIVE AFTER JANUARY 1, 2005, WILL HAVE THEIR STIP AWARD
PRO-RATED TO REFLECT THE PORTION OF THE YEAR SUCH EMPLOYEE PARTICIPATED IN THE
STIP. EMPLOYEES PERFORMING BELOW A SATISFACTORY LEVEL MAY FORFEIT THEIR RIGHT TO
RECEIVE A STIP AWARD.


 


D.                                            ELIGIBLE EMPLOYEES ARE COVERED
UNDER ONE OF THE FOLLOWING TWO STIP ARRANGEMENTS BASED ON THE LOCATION OF THE
EMPLOYEE’S PRINCIPLE PLACE OF EMPLOYMENT:


 


I.                                         CORPORATE PLAN – COVERS EMPLOYEES WHO
WORK IN THE COMPANY’S HEADQUARTERS IN GREENWOOD VILLAGE, COLORADO OR ONE OF THE
COMPANY’S CENTRALIZED OPERATIONS; OR

 

--------------------------------------------------------------------------------


 


II.                                     REGION PLAN – COVERS EMPLOYEES WHO ARE
EMPLOYED WITH RESPECT TO A SPECIFIC REGION OF THE COUNTRY, AS DESIGNATED BY THE
COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS (THE “COMPENSATION
COMMITTEE”) OR ITS DESIGNEE (EACH, A “REGION”), AND WHO ARE NOT COVERED UNDER
THE CORPORATE PLAN.


 


E.                                            EXCEPT AS PROVIDED IN AN
INDIVIDUAL EMPLOYMENT AGREEMENT WITH AN EMPLOYEE, THE STIP IS THE SOLE
SHORT-TERM INCENTIVE ARRANGEMENT UNDER WHICH EMPLOYEES OF THE COMPANY ARE
ENTITLED AND ELIGIBLE TO PARTICIPATE.


 


F.                                              NO EMPLOYEE WILL HAVE ANY CLAIM
TO BE GRANTED ANY AWARD UNDER THE STIP, AND THERE IS NO OBLIGATION FOR
UNIFORMITY OF TREATMENT AMONG EMPLOYEES PARTICIPATING IN THE STIP.  IN ADDITION,
NOTHING IN THE STIP OR IN ANY AWARD GRANTED SHALL CONFER ON ANY EMPLOYEE THE
RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ITS AFFILIATES OR TO BE
ENTITLED TO ANY REMUNERATION OR BENEFITS NOT SET FORTH IN THE STIP OR TO
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE SUCH
EMPLOYEE’S EMPLOYMENT.


 


4.                                      COMPANY PERFORMANCE CRITERIA


 


A.                                            TARGET AWARDS UNDER THE STIP WILL
BE AWARDED BASED ON A PERCENTAGE OF THE EMPLOYEE’S BASE PAY, DEPENDING UPON THE
EMPLOYEE’S JOB TITLE.  ACTUAL AWARDS MAY BE LESS (OR MORE) THAN THE TARGET AWARD
AMOUNTS, DEPENDING ON SATISFACTION OF COMPANY, REGION AND INDIVIDUAL PERFORMANCE
GOALS.


 


B.                                            UNDER THE CORPORATE PLAN, SUBJECT
TO ADJUSTMENT BASED ON THE SATISFACTION OF INDIVIDUAL PERFORMANCE GOALS (AS
PROVIDED IN SECTION 4(D)), AN ELIGIBLE EMPLOYEE’S BONUS WILL FIRST BE DETERMINED
BASED ON THE COMPANY’S OPERATING AND FINANCIAL PERFORMANCE.  THE COMPANY’S
PERFORMANCE GOALS OR MEASURES WILL BE WEIGHTED BASED ON PERCENTAGES DETERMINED
BY THE COMPENSATION COMMITTEE OR ITS DESIGNEE, IN ITS SOLE DISCRETION.  THE
COMPANY’S PERFORMANCE WILL BE MEASURED USING THE FOLLOWING CRITERIA:

 

•                  Basic Subscribers;

•                  Revenue;

•                  Operating Cash Flow;

•                  Capital Expenditures;

•                  Customer Care; and

•                  Internal Controls.

 


C.                                            UNDER THE REGION PLAN, SUBJECT TO
ADJUSTMENT BASED ON THE SATISFACTION OF INDIVIDUAL PERFORMANCE GOALS (AS
PROVIDED IN SECTION 4(D)), AN ELIGIBLE EMPLOYEE’S BONUS WILL FIRST BE DETERMINED
BASED:


 


I.                                         75% ON THE FINANCIAL AND OPERATING
PERFORMANCE FOR THE RELEVANT REGION, AS DETERMINED BY THE COMPENSATION COMMITTEE
OR ITS DESIGNEE, IN ITS SOLE DISCRETION, AND


 


II.                                     25% ON THE COMPANY’S OPERATING AND
FINANCIAL PERFORMANCE (AS DESCRIBED ABOVE IN SECTION 4(B)).


 

The performance goals for each Region will be based on the same performance
measures and weightings used for the Corporate Plan, as provided in
section 4(b).

 

--------------------------------------------------------------------------------


 


D.                                            ONCE THE COMPANY AND REGION
PERFORMANCE RESULTS ARE DETERMINED, AS PROVIDED IN SECTIONS 4(B) AND 4(C), AN
ELIGIBLE EMPLOYEE’S ESTIMATED AWARD MAY BE REVISED, UPWARD OR DOWNWARD, BASED ON
INDIVIDUAL PERFORMANCE/RESULTS ACHIEVED, AS DETERMINED BY SUCH EMPLOYEE’S
SUPERVISOR(S), SUBJECT TO REVIEW AND APPROVAL, AS NECESSARY, BY THE COMPENSATION
COMMITTEE OR ITS DESIGNEE.  HOWEVER, A SUPERVISOR MAY NOT MAKE OVERALL BONUS
RECOMMENDATIONS FOR HIS/HER REGION OR THE COMPANY AS A WHOLE THAT EXCEED THE SUM
OF EACH INDIVIDUAL IN HIS/HER REGION’S TOTAL ELIGIBLE AWARD.


 


5.                                      PAYMENT OF AWARDS


 


A.                                            DURING THE 1ST QUARTER OF 2006,
THE CHIEF EXECUTIVE OFFICER AND THE PRESIDENT OF THE COMPANY WILL DETERMINE IF
THE COMPANY AND EACH REGION HAS ACHIEVED THEIR PREVIOUSLY ESTABLISHED
PERFORMANCE TARGETS AND GOALS, SUBJECT TO APPROVAL BY THE COMPENSATION
COMMITTEE.  UNLESS OTHERWISE DETERMINED BY THE COMPENSATION COMMITTEE OR EXCEPT
AS PROVIDED UNDER SECTIONS 3(B)(III) AND 3(C), AWARDS, IF EARNED, WILL BE PAID
TO ALL ELIGIBLE EMPLOYEES BY MARCH 14, 2006.  ALL AWARDS SHALL BE MADE IN CASH.


 


B.                                            IN THE EVENT A PLAN PARTICIPANT IS
SEPARATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE AS DETERMINED BY THE
PLAN ADMINISTRATOR IN ITS SOLE DISCRETION, THE PARTICIPANT WILL RECEIVE:


 


I.                                         ANY ACCRUED AND UNPAID STIP FOR THE
CALENDAR YEAR PRIOR TO THE DATE OF TERMINATION.


 


II.                                     SUBJECT TO EXECUTION OF A GENERAL WAIVER
AND RELEASE OF CLAIMS, A PRO-RATA PORTION OF THE STIP FOR THE YEAR IN WHICH THE
TERMINATION OCCURS EQUAL TO THE PRODUCT OF (A) THE PARTICIPANT’S TARGET STIP
AWARD FOR SUCH YEAR, AND (B) A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE
NUMBER OF DAYS IN THE CALENDAR YEAR WHICH HAVE ELAPSED AS OF THE DATE OF
TERMINATION AND THE DENOMINATOR OF WHICH IS 365.  THIS PRO-RATA PORTION STIP
PAYMENT IS NOT ELIGIBLE FOR BENEFIT TREATMENT (E.G. 401(K) PLAN WITHHOLDING).


 


6.                                      ADMINISTRATION, MISCELLANEOUS


 


A.                                            THE PLAN WILL BE ADMINISTERED BY
THE COMPENSATION COMMITTEE.  THE COMPENSATION COMMITTEE SHALL HAVE THE AUTHORITY
IN ITS SOLE DISCRETION, SUBJECT TO AND NOT INCONSISTENT WITH THE EXPRESS
PROVISIONS OF THE STIP, TO ADMINISTER THE STIP AND TO EXERCISE ALL THE POWERS
AND AUTHORITIES EITHER SPECIFICALLY GRANTED TO IT UNDER THE STIP OR NECESSARY OR
ADVISABLE IN THE ADMINISTRATION OF THE STIP, INCLUDING WITHOUT LIMITATION, THE
AUTHORITY TO GRANT AWARDS; TO DETERMINE THE PERSONS TO WHOM AND THE TIME OR
TIMES AT WHICH AWARDS SHALL BE GRANTED; TO DETERMINE THE TERMS AND CONDITIONS,
RESTRICTIONS AND PERFORMANCE GOALS AND CRITERIA RELATING TO ANY AWARD (INCLUDING
WHETHER SUCH PERFORMANCE GOALS AND CRITERIA HAVE BEEN ATTAINED); AND TO MAKE
ADJUSTMENTS TO PERFORMANCE GOALS IN RESPONSE TO CHANGES IN APPLICABLE LAWS,
REGULATIONS OR ACCOUNTING PRINCIPLES.


 


B.                                            THE COMPANY SHALL DEDUCT FROM ALL
PAYMENTS MADE UNDER THE STIP ANY DISTRIBUTIONS OR TAXES REQUIRED TO BE MADE OR
WITHHELD BY FEDERAL, STATE OR LOCAL GOVERNMENTS.


 


C.                                            THE GRANT OF AN AWARD UNDER THE
STIP IS BY NO MEANS A GUARANTEE THAT AN AWARD WILL BE PAID, BUT IS BASED ON THE
SATISFACTION OF THE PERFORMANCE CRITERIA, AS DETERMINED BY THE COMPENSATION
COMMITTEE.

 

--------------------------------------------------------------------------------
